Title: From George Washington to Colonel Goose Van Schaick, 19 May 1780
From: Washington, George
To: Van Schaick, Goose



Sir
Head Quarters Morris Town 19th May 1780

I have applied to His Excellency Governor Clinton to releive your Regiment at Fort Schuyler, by a sufficient number of the 800 Militia to be taken into Continental pay for the defence of the Frontier, but as the post is very important, I have proposed that Colo. Van Dyck shall remain in command, retaining one or two Commissioned and a few good non Commissioned Officers to assist him—Captain Brown, with his Company of Artillery, will remain in Garrison—Should the Governor accede to this proposal, you will take proper measures to draw your Regiment down to Albany as soon as the releif has arrived at the Fort—When it reaches Albany, be pleased to give me information and I will direct its further Route. I am Sir Yr most obt Servt

Go: Washington


P.S. The Regiment may come immediately down as far as the Highlands.

 